DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 8/26/2021 and 6/28/2021 have been considered.
Drawings
The drawings filed on 6/29/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 6/29/2021 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a dummy chip having a side surface facing one side surface of the semiconductor chip, disposed on the first surface of the substrate spaced apart from the semiconductor chip, the dummy chip having a different height than the semiconductor chip; an underfill disposed between the semiconductor chip and the first surface of the substrate, and having an extension portion extended along the facing side surfaces of the semiconductor chip and the dummy chip in a direction perpendicular to the first surface of the substrate, an upper end of the extension portion being disposed to be lower than an upper surface of the semiconductor chip” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “a dummy chip disposed on the first surface of the substrate to at least have a side surface facing one side surface of the logic chip, and the dummy chip having a different height than an the logic chip; an underfill disposed between the logic and memory chips and the first surface of the substrate, and having an extension portion extended along the facing side surfaces of the logic chip and the dummy chip in a direction perpendicular to the first surface of the substrate, an upper end of the extension portion being disposed to be lower than upper surface of the logic chip” in combination with the remaining claimed features.
Regarding claim 18, the prior art does not disclose “a plurality of a dummy chips disposed on the first surface of the substrate and surrounding the semiconductor chip, the dummy chips having a different heights than the semiconductor chip; an underfill disposed between the semiconductor chip and the first surface of the substrate, and having an extension portion extended along facing side surfaces of the semiconductor chip and the dummy chip in a direction perpendicular to the first surface of the substrate, an upper end of the extension portion being disposed to be lower than an upper surface of the semiconductor chip” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899